Citation Nr: 1236302	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-18 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  What evaluation is warranted for schizophrenia from November 9, 2006?

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.
 

WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1976 to July 1977.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2011, the Veteran and his spouse testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional action on the claim for an increased initial rating for schizophrenia from November 9, 2006 is warranted.

During the Veteran's September 2011 Board hearing, he testified that he received frequent treatment for schizophrenia at the Highland VA Medical Center.  While records of treatment dated in October 2006 are associated with the claims file, there are no treatment records dated thereafter either in the claims folder or in his Virtual VA eFolder.  Accordingly, all outstanding records from the Highland VA Medical Center must be obtained.  In addition, he indicated that he had had recently started vocational training at a Goodwill employment center.  On remand, attempts to obtain any records associated with this training should be undertaken.

The Veteran also testified that he received disability benefits from the Social Security Administration for his service-connected schizophrenia.  There is no indication that these records have been requested.   Social Security Administration records are potentially relevant to the appealed issues and should be requested.  See Golz v. Shinseki, 590 F.3d 1317   (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration  records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim). 

Further, the Veteran's last VA examination took place in November 2007.  During the September 2011 hearing and in various written statements, the Veteran and his spouse have indicated that his symptoms have worsened since the previous examination.  Given the length of time since the previous examination and the assertions of worsening disability, a new examination is in order.  See 38 C.F.R. § 3.326 (where there is a claim for disability compensation but medical evidence accompanying the claim is not adequate for rating purposes, a Department of Veterans Affairs examination will be authorized); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

In addition, the Veteran has indicated that he is unable to work due to his schizophrenia.  Thus, he has raised the issue of entitlement to a total disability evaluation based on individual unemployability due to his schizophrenia.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453. While this issue has yet to be certified for appeal, let alone initially addressed by the RO, in light of the binding precedent set forth in Rice, the Board is compelled to remand this issue. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all health care providers who have treated his schizophrenia since November 2006, and any records pertaining to his employability due to such disability, to include records from the Goodwill employment center.   The RO should then obtain any identified records and associate them with the appellant's claims file.  Regardless of the claimant's response, the RO should contact the Highland VA Medical Center and obtain all treatment records from that facility since November 2006.  

Any such records should be associated with the Veteran's VA claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2.  The RO/AMC should request from the Social Security Administration any relevant records that pertain to any claim for benefits filed by the appellant, to include copies of any examinations arranged by that agency and any decisions rendered with respect to the Veteran. 

All records obtained and any responses received must be associated with the claims file.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

3.  Thereafter, the RO/AMC must schedule the Veteran for an examination to determine the nature and extent of his schizophrenia.  The claims folder, a copy of this REMAND, and access to Virtual VA are to be made available for the examiner to review.   All indicated studies must be performed, and all findings should be reported in detail.  In accordance with the latest worksheet for mental disorders, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his schizophrenia.  

The examiner must provide an opinion addressing the degree of any industrial impairment caused by his schizophrenia.  The examiner must specifically opine whether it is at least as likely as not that the Veteran's schizophrenia alone precludes all forms of substantially gainful employment that are consistent with his educational and occupational experience.  A full rationale must be provided for the opinions, with a complete discussion of the evidence of record.    

4.  The Veteran is hereby notified that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  
 
5.  The AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  The RO must ensure that the examiner was afforded access to Virtual VA.  If the examination is deficient in any manner, the AMC/RO must implement corrective procedures at once.
 
6.  Thereafter, the RO/AMC should readjudicate the claim for increased initial rating for schizophrenia since November 9, 2006 and formally adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


